                   Case 4:21-mj-00029-PK Document 1 Filed 04/21/21 PageID.1 Page 1 of 2

AO 442 (Rev. ll/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT              ATES DISTRICT
                                                                  FILED IN UNITED ST ,1     ·
                                                                  for the                    COURT, DISTRICT OF UTAH
                                                          District of Columbia                     APR 2 1 2021
                   United States of America                                               D. MARK JONES, CLERK
                                 V.                                 )   Case: 1:21-mj~0384 oFPurv cLrnK
                      Willard Jake Peart                            )   Assigned To : Faruqui, Zia M.
                                                                    ;   Assign. Date : ·04/19/2021
                                                                    )   Description: COMPLAINT W/ ARREST WARRANl
                                                                    )
                              Defendant


                                                        ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                          Willard Jake Peart
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0    Superseding Indictment       0 Information      0 Superseding Information            N   Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition    • Violation Notice          O Order of the Court

This offense is briefly described as follows:

  18 U.S.C. § 1752(a)(l) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
 Without Lawful Authority;
 40 U.S.C. § 5104(e)(2)(D) and (G) - Disorderly Conduct on Capitol Grounds, Parading Demonstrating, or
 Picketing in a Capitol Building.                                                    , · igitally signed by Zia M.

                                                                        Z·1a M. Faruqul_,Date:2021.04.2011:26:31
                                                                                       •fFaruqui

                                                                                                 .. ...,~'00'
Date: --=--
          04_,_,_/=
                20=-/=
                    20,,_,,2,_,_l_ _
                                                                                         Issuing officer 's signature


City and state :                     Washington, D.C.                           Zia M. Faruqui, U.S. Magistrate Judge
                                                                                           Printed name and title


                                                                  Return

          This warrant was received on (date) - -- - -- - , and the person was arrested on (date) - -                   -   - -- - -
at (city and state)


Date:   -    -   - --      --
                                                                                        Arresting officer's signature



                                                                                           Printed name and title
                   Case 4:21-mj-00029-PK Document 1 Filed 04/21/21 PageID.2 Page 2 of 2
 -,   -·
AO 442 (Rev. 11/ 11) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                             (Not for Public Disclosure)

Name of defendant/offender: Willard        Jake Peart - - - - - - - - - - - --
                             c...=.=-=-.c..c.=c=.....=--"-C=.:...-                                           - -- - - - - - - - - - - - -
Kn own aliases:
Last known residence:                  1661 S. Chaparell Dr., Toquerville, UT 84774

Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:            7/26/1975

Social Security number:                  XXX-XX-XXXX

Height:                                                                          Weight:
Sex:       Male                                                                  Race:          White

Hair:                                                                            Eyes :
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


                                               FBI, St. George RA/Salt Lake City Division
 Investigative agency:
Investigative agency address:         S"-'
                                      -=- t.-'
                                            - G:..e.:..c.o=
                                                          rg=e--=R=-=-=S=
                                                                   A/ a=lt-=L=-=a=k-=-
                                                                                   e --=C=ity
                                                                                           :.,__::D:...i:'v1=
                                                                                                          -'-·s=
                                                                                                               io=n' - - - - - - - - -- - - - - - - - - - - - -
N ame and telephone numbers ( office and cell) of pretrial services or probation officer (if applicable) :




Date of last contact with pretrial services or probation officer (if applicable) :
